              Case 4:18-cr-01013-DTF Document 109 Filed 08/14/19 Page 1 of 2



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(DTF)
10                                            )
                    Plaintiff,                )
11                                            ) MOTION TO MODIFY CONDITIONS
             v.                               )            OF RELEASE
12                                            )
     Matthew Bowen,                           )
13                                            )
                    Defendant.                )
14

15           It is expected that excludable delay under Title 18, United States Code, §
16   3161(h)(1)(F) will NOT occur as a result of this motion or an order based thereon.
17
             Mr. Bowen is currently released on his own recognizance, without Pretrial
18

19   Supervision. He is, however, prohibited from leaving the State without court

20   permission. Defendant, through counsel undersigned, moves to modify his release
21
     conditions to allow him to travel to Myrtle Beach, South Carolina, from August 20,
22

23   2019 through September 20, 2019 for a family trip.

24   .....
25
     .....
26



                                                                                          1
               Case 4:18-cr-01013-DTF Document 109 Filed 08/14/19 Page 2 of 2




 1
           Assistant U.S. Attorney Lori Price has indicated she has NO OBJECTION to this

 2   motion.
 3                       Respectfully submitted this 14th day of August, 2019.
 4
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
 5
                                    BY: /s/ Sean Chapman
 6                                       Sean Chapman
                                 CERTIFICATE OF SERVICE
 7

 8         The undersigned certifies that on August 14, 2019, he caused to be electronically

 9   filed the foregoing document with the Clerk of the Court using the CM/ECF system
10
     which sent notification to the following:
11

12
     Monica Ryan
     Monica.Ryan@usdoj.gov
13   Lori Price
14
     Lori.Price@usdoj.gov
     US Attorney’s Office – Tucson, AZ
15   405 W. Congress, Suite 4800
     Tucson, AZ 85701-4050
16

17
     Serena Lara
18

19

20

21

22

23

24

25

26



                                                                                           2
